DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states “… a portion of the segment of the mouthpiece part forms a bottom part of the first-stage screw, which bottom part is angularly offset from a sidewall of the first-stage screw closer to the tip.” The Examiner believes the claim is intended to state instead something along the lines of “… a portion of the segment of the mouthpiece part forms a bottom part of the first-stage screw, [[which]] wherein the bottom part is angularly offset from a sidewall of the first-stage screw closer to the tip.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “… a distance between a line extending from an apex part of a first-stage screw thread from a tip side in a complete screw part through and beyond an apex part of a second-stage screw thread and an apex part of a screw trough of the second-stage screw thread at the tip side is larger than a distance between the line and an apex part of a screw trough of the second screw thread at an opposite side of the tip side, while the distance is measured in a perpendicular direction to the line from a point, and a distance between the apex part of the first-stage screw thread and a bottle axis and a distance between the apex part of the second-stage screw thread and the bottle axis are substantially equal.” This limitation is very confusing. This phrasing is not included anywhere in the Specification. It is unclear where the line is being drawn, and where the distances that are being compared are being taken with respect to. Due to the lack of clarity, the claim can not be examined further with regards to prior art. 
The Examiner suggests the Applicant include reference numbers – and if necessary, include amend the current drawings to include new reference numbers which point out some of the critical areas listed in claim 4 in order to better clarify what exactly the Applicant is claiming.

Allowable Subject Matter
Claims 1-3 are allowed. (Claims 1-2 were previously allowed)
The following is an examiner’s statement of reasons for allowance of Claim 3: Closest prior art – Asai (JP 2004148403) – teaches a majority of the Applicant’s claimed invention. However, Asai does not teach a segment of the mouthpiece part extends from the curl part and connects with the screw part, and a portion of the segment of the mouthpiece part forms a bottom part of the first-stage screw, wherein the bottom part is angularly offset from a sidewall of the first-stage screw closer to the tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the newly amended claim 3 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 3 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733